Citation Nr: 0324546	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  97-01 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder as secondary to a service-connected left foot 
disability.  

2.  Entitlement to an initial compensable evaluation for 
bilateral ingrown toenails with onychomycosis.  

3.  Entitlement to an increased evaluation for residuals of a 
left foot injury with post-operative hallux nail avulsion, 
currently rated 10 percent disabling.  

4.  Entitlement to an initial compensable evaluation for 
residuals of right wrist ganglion cyst removal.  

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from January 1979 to 
November 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions of the Waco, 
Texas, Department of Veterans Affairs (VA) regional office 
(RO).  

A hearing was held at the RO in January 2003, before the 
Veterans Law Judge signing this document.  The Veterans Law 
Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  

The issues of whether new and material evidence has been 
received to reopen a claim of service connection for a back 
disorder will be discussed below.  The remaining issues will 
be discussed in the Remand section of this document.  


FINDINGS OF FACT

1.  By a rating action in April 1990, the RO denied service 
connection for a back disorder; the veteran did not appeal 
that determination within one year of the notice thereof and, 
under the law, the decision became final.  

3.  Evidence received since the April 1990 rating decision 
includes VA medical records, reports of VA examinations and 
testimony offered by the veteran.  This evidence bears 
directly and substantially upon the subject matter now under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence submitted since the April 1990 rating decision, 
wherein the RO denied entitlement to service connection for a 
back disorder, is new and material, and the veteran's claim 
for that benefit is reopened.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326.  The VCAA and its implementing regulations provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

The amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
below.  

It was noted in the VCAA that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. § 5108)."  
38 U.S.C.A. § 5103A(f) (West 2002).  Therefore, the recent 
change to the law has not modified the requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  Thus, it is necessary 
that the case be adjudicated initially on the issue of 
whether new and material evidence is of record to reopen the 
claims.  If it is determined that such evidence has been 
presented, the claim will be reopened.  

Except as provided by 38 U.S.C.A. § 5108, when a claim is 
disallowed in a final rating action, it may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed by the RO or the Board, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (2002).  

The regulations provide that new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

If new and material evidence has been presented, the merits 
of the claim must be evaluated after ensuring the duty to 
assist has been fulfilled.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  

A review of his service medical records reflects that in 
March 1980 the veteran was seen with complaints of sharp, low 
back pain.  The diagnosis was muscle pain.  In April 1980, he 
was seen with complaints of recurrent low back pain secondary 
to lifting heavy objects daily.  His back was normal on 
physical examination.  Mechanical back pain was diagnosed.  
Recurrent back pain was noted on a report of medical history 
in connection with a periodic examination conducted in 
October 1981.  A September 1984 report of medical examination 
shows no abnormalities of the spine.  

In this case the Board notes that service connection for a 
back disorder was initially denied by the RO in an April 1990 
decision.  At that time, the RO indicated that a current back 
disorder was not shown by the evidence of record.  The 
veteran was notified by correspondence dated in May 1990 and 
did not appeal the adverse determination.  Thus, his claim 
for service connection for a back disorder may not be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

In November 1995, the veteran filed an application to reopen 
the claim for service connection for a back condition, on a 
direct basis.

Since the final April 1990 RO decision, VA medical records as 
well as VA examinations dated in October 1996 and most 
recently in July 2002, have been submitted which essentially 
all show that the veteran has a current low back disability.  
The July 2002 examination notes a diagnosis of lumbosacral 
strain with degenerative disc disease.  Historical X-ray 
studies also show degenerative disc disease of the lumbar 
spine.  

Additional evidence received since the final 1990 RO 
decision, includes the veteran's testimony during the January 
2003 Travel Board hearing, which reflected, in part that he 
has current back symptomatology.  

The Board finds that new and material evidence has been 
received sufficient to reopen the veteran's claim of 
entitlement to service connection for a back disorder.  The 
evidence is not only new, but is also material because it 
provides evidence that the veteran has a current back 
disability.  Thus, this evidence is relevant to, and 
probative of, the issue at hand and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  Having determined that new 
and material evidence has been added to the record, the 
veteran's claim for service connection for a back disability 
is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disorder is 
reopened; to that extent only the appeal is granted.  


REMAND

The VCAA requires that claimants receive specific notice of 
the evidence needed to substantiate their claims, of what 
evidence they are responsible for obtaining, and of what 
evidence VA will undertake to obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not 
received this notice.

The claim of entitlement to service connection for a back 
disorder has been successfully reopened.  In this regard, it 
is noted that a February 2002 VA medical record notes that 
the veteran was seen with complaints of neck and back pain.  
The diagnosis was low back pain.  A March 2002 addendum 
reflects that the examiner opined that his low back pain was 
due to "poor gait" and that such rendered him unable to 
function in his present employment.  Conversely, a July 2002 
VA examination report indicated that the veteran had 
degenerative disc disease of the lumbar spine with 
lumbosacral strain which was less likely than not related to 
his foot disorder.  In view of the conflicting medical 
opinions, and in the interest of due process, the Board finds 
that an additional VA examination and opinion is warranted.  

The Board notes that during service, the veteran was seen for 
ingrown toenails of the left and right feet in December 1979 
and June 1981.  An April 1982 service medical records shows 
that the veteran was seen with complaints of sharp pain in 
the left foot with physical activity.  The diagnosis was sore 
left foot.  An October 1982 record notes that the veteran 
sustained a crush injury to the distal aspect of the 1st 
through 4th toes of the left foot.  A November 1982 record 
noted the veteran's complaints of pain following the injury.  
A fungal infection of both feet was also noted.  A December 
1982 record reflects that the veteran was seen with mycotic, 
dystrophic hallux nails, bilaterally.  He underwent a total 
avulsion of both great toes.  

In June 1994, the veteran underwent modified McBride surgery 
on the left foot for hallux abductor valgus with hallux 
extensus.  In September 1994, the veteran underwent a right 
foot surgery with dorsiflectory wedge osteotomy of the fifth 
metatarsal head on the right foot for colosity of the sub 
fifth metatarsophalangeal joint.  

VA medical records show that the veteran was seen on several 
occasions for complaints of bilateral foot pain and chronic 
back pain.  

Regarding the veteran's claim for secondary service 
connection for a right foot disorder, it is noted that an 
October 2000 VA medical podiatry record reflects the 
examiner's opinion that the veteran's current right foot pain 
is secondary to his service-connected injury.  In this 
regard, the Board notes on VA examination in July 2002, the 
diagnosis included right foot condition, status post surgical 
removal of toenails with minimal degenerative joint disease 
of the first metatarsal joint, which was opined to be less 
likely than not related to surgical oblations of his toenails 
while in service.  In this case, it is noted that while the 
examiner determined that there was no relationship between 
the surgical total avulsion of both great toes and his 
current right foot disorder, there was no opinion offered 
regarding the relationship between his current right foot 
disorder and the service-connected left foot disability, 
including the impact and possible relationship of any altered 
gait on the right foot disorder.  A comprehensive VA 
examination and opinion regarding the exact etiology of his 
right foot disorder is warranted.  

Regarding the claim for an increased evaluation for his left 
foot disorder, the Board notes that the most recent VA 
examination was conducted in July 2002; however, a specific 
diagnosis and detailed findings regarding the service-
connected left foot disorder were not reported.  Moreover, 
the most recent examination in connection with the veteran's 
claim for an initial compensable rating for bilateral ingrown 
toenails with onychomycosis was conducted in May 2000.  In 
this case, detailed findings regarding the disability are not 
of record.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

While the Board regrets the delay involved in remanding this 
case, proceeding with a decision on the merits at this time 
would not ensure full compliance with due process.  


In view of the foregoing, this case is REMANDED for the 
following actions:

1. The RO should provide the veteran with 
a VCAA notice letter regarding the claims 
on appeal.  

2.  The RO should schedule a VA 
examination to determine the exact 
nature, extent and etiology of his low 
back disorder.  The claims folder and a 
copy of this remand must be made 
available for review by the examiner 
prior to this examination.  All necessary 
tests and studies should be conducted.  
The examiner should offer an opinion as 
to whether it is at least as likely as 
not that his low back disability began in 
service or was either caused or 
aggravated by the service-connected left 
foot disorder, including any possible 
altered gait.  The examiner should 
provide reasons for any opinions.  

3.  The RO should schedule a VA 
examination to determine the exact 
nature, extent and etiology of his right 
foot disorder.  The claims folder and a 
copy of this remand must be made 
available for review by the examiner 
prior to this examination.  All necessary 
tests and studies should be conducted.  
The examiner should also offer an opinion 
as to whether it is at least as likely as 
not that his current right foot disorder 
was either caused or aggravated by the 
service-connected left foot disorder, 
including any possible altered gait.  The 
examiner should provide reasons for any 
opinions.  

4.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his service-
connected left foot disability and 
service-connected bilateral ingrown 
toenails with onychomycosis.  All 
necessary tests and studies should be 
performed and all findings must be 
reported in detail.  The examiner should 
review the claim folder prior to 
completing the examination.  The examiner 
should record all pertinent medical 
complaints, symptoms, and clinical 
findings.  

5.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC). 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



